PER CURIAM.
Claimant appeals the Judge of Compensation Claims’ (JCC) order, which held the Employer/Carrier (E/C) correctly adjusted Claimant’s average weekly wage (AWW). The E/C adjusted Claimant’s AWW by valuing the employer-provided group health insurance as of January 29, 1987, the date of accident, rather than June 29, 2004, the date Claimant’s position as an employee terminated and provision of health insurance ceased.
It is well-established that a claimant’s AWW is calculated as of the date of the accident, not the date a claimant’s employment terminated as a result of the accident. See e.g., Flowers v. Acousti Eng’g Co. of Fla., 888 So.2d 785 (Fla. 1st DCA 2004); James v. Armstrong World Indus., Inc., 864 So.2d 1132 (Fla. 1st DCA 2003); Karnes v. City of Boca Raton, 858 So.2d 1264 (Fla. 1st DCA 2003). Because the JCC’s ruling is consistent with the requirements of section 440.14(1), Florida Statutes (1987), the order is AFFIRMED.
PADOVANO and HAWKES, JJ., concur; ERVIN, J., dissents with opinion.